Case: 14-51045      Document: 00513265194         Page: 1    Date Filed: 11/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                    No. 14-51045                              November 10, 2015
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
ARTURO HERNANDEZ,

                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CV-504


Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Arturo Hernandez, Texas prisoner # 1040662, seeks a certificate of
appealability (COA) to appeal the time-bar dismissal of his 28 U.S.C. § 2254
application, which challenged his conviction of aggravated robbery.
       “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.1987). A timely



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51045     Document: 00513265194     Page: 2   Date Filed: 11/10/2015


                                  No. 14-51045

notice of appeal is a jurisdictional requirement in a civil case. Bowles v.
Russell, 551 U.S. 205, 214 (2007). Hernandez had 30 days, or until September
3, 2014, to file a timely notice of appeal. See FED. R. APP. P. 4(a)(1)(A). He did
not file a notice of appeal until after the appeal period expired. He also does
not certify that he placed his notice of appeal in the prison mail system “on or
before the last day for filing.” See FED. R. APP. P. 25(a)(2)(C). Indeed, his COA
itself is dated after the 30-day deadline. Because Hernandez did not file a
timely notice of appeal, this appeal is dismissed for lack of jurisdiction. See
Bowles, 551 U.S. at 214.
      COA DENIED; APPEAL DISMISSED.




                                        2